Russell, C. J.
1. The magistrate did not err in refusing to dismiss the possessory warrant, nor in excluding testimony, nor in rendering a judgment in favor of the plaintiff; and the judge of the superior court properly refused to sanction the petition for certiorari.
2. The possession of whisky or other intoxicating liquor, not obtained in violation of the prohibition law, may be regained by possessory warrant, under such circumstances as would render that form of action available for the recovery of other personal property. Judgment affirmed.
L. C. Hoyl, H. A. Wilkinson, for plaintiff in error.
John B. Irwin, contra.